Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.
2.	Claims 1-14 are all the claims for this application.
3.	Claims 1-2 are amended in the Response of 3/19/2021. 
4.	The amendment filed on 3/19/2021 is considered non-compliant because it fails to meet the requirements of 37 CFR § 1.121, as amended on June 30, 2003 (see 68 Fed. Reg. 38611, Jun. 30, 2003).  Applicants have amended Claim 10 yet they have not changed the status identifier to indicate such nor have they underlined the text which they wish to have considered and entered. Accordingly, the status identifier should indicate the claim being currently amended and the newly added text should be underlined. However, in order to advance prosecution, rather than mailing a Notice of Non-Compliant Amendment, the examiner has entered the claim set of 3/19/2021 with annotations correcting these errors.
5.	Claims 1-14 are all the claims under examination.
6.	Applicants amendments to claims raises new grounds for rejection. 
Drawings
7.	The replacement drawing sheet for Figure 5 was received on 3/19/2021.  This drawing is accepted by the Examiner.

Withdrawal of Objections 
Specification
8.	The objection to the disclosure because of informalities is withdrawn.
 “a) The objection to the figure legend to Figure 5 for failing to include sequence identifiers for the amino acid sequences > 4 amino acids in length depicted in the figure pursuant to 37 CFR 1.821-1.825 is withdrawn in view of the amendment to the specification for Figure 5. Applicants have also furnished a replacement Figure 5 which includes the SEQ ID Nos for each of the sequences.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
9.	“c)” The rejection of Claim 10 for the limitation "the heavy chain variable framework….” and “the light chain variable region…..”" is withdrawn. 
Applicants have amended Claim 10 to correct the lack of antecedent basis in the response of 3/19/2021 with assistance of the Examiner’s annotation. 

Claim Rejections - 35 USC § 112, first paragraph
Written Description
10.	The rejection of Claims 1, 3-11 and 13-14 under 35 U.S.C. 112(a) or 35 U.S.C. 
	Applicants comments that the epitope binding region is defined in the specification as having binding pairs comprising VH and VL domains is considered persuasive in view of generic Claim 1 reciting the VH/VL CDR1-3 for the epitope binding region that binds the CD3 protein complex. 

Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	The rejection of Claims 1-11 and 13-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.
“a) “ The rejection of Claims 1-11 and 13-14 for reciting that the second polypeptide comprises a modified VH3 domain with reduced binding for Protein A and an epitope binding region remains unclear. 
Applicants allege paragraph [0028] states: “[according to a further aspect of the present invention the epitope binding region of second polypeptide of the hetero-dimeric immunoglobulin or fragment thereof comprises a VH3 region comprising at least one modification that reduces protein A binding.” Thus, it is clear from this passage that the at least one modification that reduces protein A binding is indeed part of the epitope binding region of the second polypeptide of the heterodimeric immunoglobulin or fragment thereof.
Response to Arguments
	The truth of the matter is not disputed from the passage selected for review by Applicants. What is unclear is the claim construction, namely, that for Claim 1 in element (b), the second polypeptide comprises both an “epitope binding region” and “a modified VH3 domain”. Thus, the interpretation under the BRI standard is that it has effectively two binding domains. There is no suggestion, explicit or implied, that the two domains are the same for the polypeptide of element b). Claims 6-8 are confusing because even though they recite that the epitope binding region of polypeptide 2 comprises a VH3 region, it does not expressly exclude the presence of two separate binding domains much less the presence of two VH3 domains.
Amending the claims to clarify that the “epitope binding region” of element b) in Claim 1 corresponds to or is the same as “the modified VH3 domain” of element b) in Claim 1 could overcome this rejection.
	The rejection is maintained.
b) The rejection of Claims 1-11 and 13-14 for the relative term "reduced" in claim 1 as being indefinite is maintained.  
Applicants allege the term “reduce” is expressly defined in the specification at paragraph [0140], which states: [T]he terms “decrease”, “reduce”, or “reduction” in binding to Protein A refers to an overall decrease of at least 25%, 30%, 40%, 50%, 60%, 70%, 80%, 85%, 90%, 95%, 97%, or 99% up to 100% (elimination) in the binding of a modified immunoglobulin or fragment thereof to Protein A detected by standard art known methods such as those described herein, as compared to a parental i.e. unmodified immunoglobulin or wild-type IgG or an IgG having the wild-type human IgG Fc region. In certain embodiments these terms alternatively may refer to an overall decrease of 10- fold (i.e. 1 log), 100-fold (2 logs), 1,000-fold (or 3 logs), 10,000-fold (or 4 logs), or 100,000-fold (or 5 logs).
Response to Arguments
i) Applicants have not responded to the references nor the questions posed by the references as against the generic phrase “reduced binding” as set forth in the previous Office Action: 
“Potter et al. (J Immunol 1996; 157:2982-2988) and Potter et al. (Intern. Rev. Immunol. 14:291-308 (1997) determined that simultaneous interaction of amino acid residues in FR1, CDRH2 and FR3 of VH3-encoded Ags are required for binding to SPA, and that when exchanges of sequences are made between SPA binding Ab and a non-SPA binding Ab, the sequences from the non-binding Ab result in the Ab being abrogated in its ability to bind SPA. Thus residues in these three areas are considered required for binding to SPA. Accordingly, what are the sequence residue changes that impart reduction versus abrogation?”
ii) It is not clear how reduced binding is correlated with a change in affinity for the binding constant of the second polypeptide alone much less without affecting the affinity of the hetero-dimeric Ig altogether. If the “epitope binding region” of both element (a) and (b) of Claim 1 is a VH3 domain, then how does removal of Protein A binding for the second polypeptide effect the Protein A binding of the first polypeptide comprising an unmodified VH3 domain much less the entire hetero-dimeric Ig altogether? What is the net effect of removing Protein A binding from one domain of a single polypeptide when the same polypeptide could comprise Protein A binding site in the Fc region, or where the first and second polypeptides when paired, would still comprise a potential unmodified VH3 domain in the first polypeptide? Where binding is predicated on affinity (KD), then multiple different methods exist for measuring KD (BiaCore, Scatchard Plot analysis, competitive ELISA) which lead to different parametric results for the same antibody. A given polypeptide may thus fall within or without the claimed scope depending on which assay is used, rendering the scope of the claims ambiguous.
The rejection is maintained.

“d)” The rejection of Claims 13-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps is maintained. 	
	Applicants allege paragraph [0156] in fact does not support the language quoted by the Examiner. Moreover, it is not at all clear how the cited language would otherwise provide support for the rejection, and indeed, the Examiner does not provide any rationale for this. The language cited by the Examiner simply states that the immunoglobulin heavy chain fusions and, optionally, the immunoglobulin light chain can be expressed in separate expression vectors or in a single expression vector depending on whether the proportions of the three polypeptide fragments need to be adjusted.
	Response to Arguments
It is well known that vectors for expression of antibodies and antibody fragments contain polynucleotide sequences that enhance the rate of translation of these genes or improve the stability or nuclear export of the mRNA that results from gene transcription. These sequence elements may include,30 for example, 5' and 3' untranslated regions and a polyadenylation signal site in order to direct efficient transcription of the gene carried on the expression vector.
The specification also explains the BEAT technology to produce the hetero-dimeric Igs of the instant claims relying on an exchange of interface amino acids at 3D equivalent positions between naturally occurring homo or hetero-dimeric immunoglobulin domain pairs to create new hetero-dimers that can be used as building blocks for Fc-based bispecific antibodies. [0274] Since BEAT antibodies are heavy chain hetero-dimers, it is needed to distinguish between the two different heavy chains. 
	The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	The rejection of Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9493563 (cited in the IDS of 2/14/2020) is maintained. The instant application is a CON of 9493563 (14/532,923) and therefore is not afforded the safe harbor protection under 35 USC 121.
	Applicants request to hold the rejection in abeyance is granted. The rejection is maintained.

13.	The provisional rejection of Claims 13-14 on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 and 4 of copending Application No. 16/512,672 (reference application which has not published as of this Office Action) is maintained. 
	Applicants request to hold the provisional rejection in abeyance is granted.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
New Grounds for Objection
Claim Objections
14.	Claim 9 is objected to because of the following informalities:   please insert a comma after “claim 1” for consistency with the rest of the claims.  Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 1-11 and 13-14 are indefinite for the phrase “(IMGT®)” because the parentheses is interpreted as language for “such as”, or “for example.” It is not clear whether the limitations are part of the claimed invention. Still further, Claim 4 recites “according to IMGT numbering” which omits the trademark, IMGT®, but is consistent with the language that could be used in Claim 1.
b) Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the heavy chain framework and the light chain framework to each of the epitope binding domains and the VH3 domain of generic Claim 1.

c) Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship of the first polypeptide, the second polypeptide and the light chain, where the claim does not depend from a generic claim defining the meaning of a hetero-dimeric Ig nor does the claim have a preamble defining a hetero-dimeric Ig. It is not clear why the first polypeptide is assembled with a light chain but the second polypeptide is not. In addition, each of the elements (i)-(xii) are lacking in antecedent basis where they recite “the first polypeptide” and “the second polypeptide.” 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

16.	Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends from Claim 1 which is already drawn to the modified VH3 domain having a substitution of one or more of residues 57, 65, 81 or 82a according to Kabat numbering. Claim 6 is broader in content because it is not limited to any residue modifications much less the numbering system.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
17.	No claims are allowed.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643